       Case 2:20-cv-00496-KG-GJF Document 17 Filed 04/09/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


JEFF SWANSON,

       Plaintiff,

v.                                                           No. 1:20-cv-00496-KG-GJF

COUY GRIFFIN,
Otero County Commissioner in his individual
capacity acting under the color of law, and
SYLVIA TILLBROOK, Otero County
Records Custodian,

       Defendants.


       UNOPPOSED MOTION TO ALLOW WITHDRAWAL OF COUNSEL AND
              NOTIFICATION OF SUBSTITUTION OF COUNSEL

       COME NOW Defendants and moves this Court to allow The New Mexico Association

of Counties (Mark Drebing, Brandon Huss, and David Roman) to withdraw as counsel for

Defendants in this matter and to substitute Mynatt Martinez Springer, PC (Blaine Mynatt) as

counsel for Defendant Sylvia Tillbrook and Hinkle Shanor LLP (Stephen S. Shanor and Chelsea

R. Green) as counsel for Defendant Couy Griffin. As grounds for this Motion, Defendants state

that they consent to the withdrawal of The New Mexico Association of Counties (Mark Drebing,

Brandon Huss, and David Roman) as their counsel and desire to substitute Mynatt Martinez

Springer, PC (Blaine Mynatt) as counsel for Defendant Sylvia Tillbrook and Hinkle Shanor LLP

(Stephen S. Shanor) as counsel for Defendant Couy Griffin. Further, Defendants state that the

withdrawal and substitution is not opposed by any parties to this matter.

       WHEREFORE, the Defendants request that this Court allow The New Mexico

Association of Counties (Mark Drebing, Brandon Huss, and David Roman) to withdraw as

counsel for Defendants in this matter and substitute Mynatt Martinez Springer, PC (Blaine

                                                1
       Case 2:20-cv-00496-KG-GJF Document 17 Filed 04/09/21 Page 2 of 3




Mynatt) as counsel for Defendant Sylvia Tillbrook and Hinkle Shanor LLP (Stephen S. Shanor)

as counsel for Defendant Couy Griffin, and for such other and further relief as the Court deems

just and proper.


                                            Respectfully submitted:

                                            MYNATT MARTINEZ SPRINGER, PC

                                            /s/ Electronically Approved
                                            Blaine Mynatt
                                            PO Box 2699
                                            Las Cruces, NM 88004-2699
                                            (575) 524-8812
                                            btm@mmslawpc.com
                                            Substituting attorneys for Defendant Tillbrook

                                            HINKLE SHANOR LLP

                                            /s/ Stephen S. Shanor
                                            Stephen S. Shanor
                                            Chelsea R. Green
                                            PO Box 10
                                            Roswell, NM 88202-0010
                                            (575) 623-9332
                                            ssshanor@hinklelawfirm.com
                                            cgreen@hinklelawfirm.com
                                            Substituting attorneys for Defendant Griffin

                                            NEW MEXICO ASSOCIATION OF COUNTIES

                                            /s/ Brandon Huss
                                            BRANDON HUSS
                                            MARK DREBING
                                            DAVID ROMAN
                                            111 Lomas Blvd. Ste. 424
                                            Albuquerque, New Mexico 87102
                                            (505) 820-8116
                                            bhuss@nmcounties.org
                                            mdrebing@nmcounties.org
                                            droman@nmcounties.org
                                            Withdrawing attorney for Defendant




                                               2
          Case 2:20-cv-00496-KG-GJF Document 17 Filed 04/09/21 Page 3 of 3




Approved by:

WESTERN AGRICULTURE, RESOURCE,
AND BUSINESS ADVOCATES, LLP

Electronically Approved
A. Blair Dunn
400 Gold Ave., S.W., Ste. 1000
Albuquerque, NM 87102
(505) 750-3060
abdunn@ablairdunn-esq.com
Attorney for Plaintiff


                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY, that on April 9, 2021, I filed the foregoing pleading electronically

through the Tyler Technologies, Odyssey® File & Serve, E-File System, which caused all parties

or counsel to be served by electronic means, as more fully reflected on the Notice of Electronic

Filing.

                                             _/s/ Stephen S. Shanor
                                              Stephen S. Shanor




                                                3
